Order entered July 26, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00345-CV

PAT PENNINGTON, INDIVIDUALLY AND AERONAUTICAL TECH SERVICES, INC.
                 D/B/A AERO TECH SERVICES, Appellants

                                               V.

    CYPRESS AVIATION, LLC, WILLIAM S. MONTGOMERY, AND DONALD R.
                        SCHMIDT, JR., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-04263

                                           ORDER
       Before the Court is appellants’ July 24, 2019 second motion for extension of time to file

their brief. We GRANT the motion and ORDER the brief be filed no later than August 26,

2019. We caution that further extension requests will be disfavored.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE